  Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 1 of 11 PageID #:4467




                             UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
                                                 )
LENORE R. OWENS, JEAN L. JEWETT,                 )
LORI L. BUKSAR, and JULIA SNYDER, on             )
behalf of themselves, individually, and on       )
behalf of all others similarly situated,         )         Civil No. 1:14-CV-04068
                                                 )
        Plaintiffs,                              )      Judge Sharon Johnson Coleman
                                                 )
v.                                               )
                                                 )
ST. ANTHONY MEDICAL CENTER, INC.,                )
(“SAMC”), THE FRANCISCAN SISTERS
OF CHICAGO SERVICE CORPORATION
(“FSCSC”), FRANCISCAN
COMMUNITIES, INC. f/k/a FRANCISCAN
HOMES & COMMUNITY SERVICES,
FRANCISCAN HOLDING
CORPORATION, FRANCISCAN
ALLIANCE, INC., DONNA GOSCIEJ,
LINDA HORNYAK, THE SAMC
RETIREMENT COMMITTEE, the members
of the SAMC RETIREMENT COMMITTEE,
LEONARD WYCHOCKI, WALTER
GARBARCZYK, JULIE SECVIAR,
CHESTER LABUS, and SISTER HELENE
GALUSZKA, the members of the FSCSC
BOARD OF DIRECTORS, SISTER M.
FRANCIS CLARE RADKE, SISTER M.
FRANCINE LABUS, ANNETTE
SHOEMAKER, JILL KRUEGER,
LAWRENCE LEAMAN, SANDRA
SINGER, SUSAN NORDSTROM LOPEZ,
and JOHN and JANE DOES, each an
individual, 1-40,

      Defendants.


 ORDER PRELIMINARILY APPROVING THE SETTLEMENT, CERTIFYING THE
   CLASS, APPROVING NOTICE TO THE CLASS, AND SCHEDULING FINAL
                       APPROVAL HEARING
    Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 2 of 11 PageID #:4467




        This litigation involves claims for alleged violations of the Employee Retirement Income

Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”), set forth in Plaintiffs’

Third Amended Class Action Complaint dated December 4, 2017, with respect to the terminated

defined benefit “Church Plan” of St. Anthony Medical Center, Inc.1

        Presented to the Court for preliminary approval is a Settlement of this litigation between

all parties. The terms of the Settlement are set forth in the Class Action Settlement Agreement (the

“Settlement” or “Settlement Agreement”), executed by counsel on April 9, 2019, on behalf of all

the Plaintiffs and Defendants (the “Parties”). Plaintiffs have filed an Unopposed Motion for

Preliminary Approval of Settlement Agreement and Certification of Settlement Class

(“Preliminary Approval Motion”). The Court has considered the Settlement to determine, among

other things, whether to preliminarily approve the Settlement, preliminarily certify a Settlement

Class, authorize the dissemination of a Class Notice to members of the Settlement Class, and set a

date and time for the Fairness Hearing. Upon reviewing the Settlement Agreement, it is hereby

ORDERED, ADJUDGED AND DECREED as follows:

        1.     Class Findings. The Court preliminarily finds that the requirements of the Federal

Rules of Civil Procedure, the United States Constitution, the Rules of this Court, and any other

applicable law have been met as to the “Settlement Class” defined below, in that:

               A.      The Court preliminarily finds that the Settlement Class is ascertainable from

        the Plan’s records and other objective criteria, and the members of the Settlement Class are




1
  This Judgment incorporates by reference the definitions in the Settlement Agreement, and all
terms used herein shall have the same meanings as set forth in the Settlement Agreement unless
set forth differently herein. The terms of the Settlement are fully incorporated in this Judgment as
if set forth fully herein.
                                                 2
Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 3 of 11 PageID #:4467




    so numerous that their joinder before the Court would be impracticable. Federal Rule of

    Civil Procedure 23(a)(1) is satisfied.

            B.      The Court preliminarily finds that there are one or more questions of fact

    and/or law common to the Settlement Class. Fed. R. Civ. P. 23(a)(2) is satisfied.

            C.      The Court preliminarily finds that the claims of Lenore Owens, Jean Jewett,

    Lori Buksar and Julia Snyder (the “Plaintiffs”) are typical of the claims of the Settlement

    Class. Fed. R. Civ. P. 23(a)(3) is satisfied.

            D.      The Court preliminarily finds that the Plaintiffs will fairly and adequately

    protect the interests of the Settlement Class in that: (i) the Plaintiffs’ interests and the nature

    of claims alleged are consistent with those of the members of the Settlement Class; (ii)

    there are no conflicts between or among the Plaintiffs and the Settlement Class; and (iii)

    the Plaintiffs and the members of the Settlement Class are represented by qualified,

    reputable counsel who are experienced in preparing and prosecuting large, complicated

    ERISA class actions and have a high level of expertise litigating “Church Plan” cases. Fed.

    R. Civ. P. 23(a)(4) is satisfied.

            E.      The Court preliminarily finds that the prosecution of separate actions by

    individual members of the Settlement Class would create a risk of: (i) inconsistent or

    varying adjudications as to individual class members that would establish incompatible

    standards of conduct for Defendants; or (ii) adjudications as to individual class members

    that would, as a practical matter, be dispositive of the interests of the other members not

    parties to the adjudications, or substantially impair or impede those persons’ ability to

    protect their interests. Fed. R. Civ. P. 23(b)(1) is satisfied.




                                                3
  Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 4 of 11 PageID #:4467




                F.      Alternatively, the Court preliminarily finds that Defendants have acted or

        refused to act on grounds generally applicable to the Settlement Class, and such conduct

        may be subject to appropriate final injunctive relief or corresponding declaratory relief with

        respect to the Settlement Class as a whole. Fed. R. Civ. P. 23(b)(2) is satisfied.

                G.      The Court preliminarily finds that Cohen Milstein Sellers & Toll PLLC and

        Keller Rohrback L.L.P. (“Class Counsel”) are capable of fairly and adequately representing

        the interests of the Settlement Class. Class Counsel has done extensive work identifying or

        investigating potential claims in the action, and during the mediation process, extensively

        reviewed the plan documents and considered the financial state of Defendants. Class

        Counsel is experienced in handling class actions, other complex litigation, and claims of

        the type asserted in this Action. Class Counsel is knowledgeable about the applicable law

        and has committed the necessary resources to represent the Settlement Class. Fed. R. Civ.

        P. 23(g) is satisfied.

        2.      Class Certification. Based on the findings set forth above, the Court preliminarily

certifies the following class under Federal Rules of Civil Procedure 23(b)(1) and/or (2) and 23(e)

in this litigation (the “Settlement Class”):

        All Plan participants or Plan beneficiaries who received or were issued a reduced
        benefit distribution from the Plan in 2012, after the Plan’s termination on March
        31, 2012. Excluded from the class are the Individual Defendants named in the
        Complaint.
        The Court preliminarily appoints Lenore Owens, Jean Jewett, Lori Buksar and Julia

Snyder, the Plaintiffs, as the class representatives for the Settlement Class, and Cohen Milstein

Sellers & Toll PLLC and Keller Rohrback L.L.P. as Class Counsel for the Settlement Class.

        3.      Preliminary Findings Regarding Proposed Settlement. The Court preliminarily

finds that:


                                                  4
  Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 5 of 11 PageID #:4467




               A.        The proposed Settlement resulted from informed, arm’s-length negotiations

       facilitated by a third-party mediator, Robert A. Meyer, Esq.;

               B.        Class Counsel has concluded that the proposed Settlement is fair,

       reasonable, and adequate;

               C.        The proposed Settlement is sufficiently fair, reasonable, and adequate to

       warrant sending notice of the Settlement to the Settlement Class.

       4.      Final Fairness Hearing. A hearing is scheduled for August 14, 2019, at 9:00 a.m.

(the “Fairness Hearing”) to determine, among other things:

               A.        Whether the Settlement should be approved as fair, reasonable, and

       adequate;

               B.        Whether the Third Amended Class Action Complaint should be dismissed

       with prejudice pursuant to the terms of the Settlement Agreement;

               C.        Whether the Class Notice provided for by the Settlement Agreement: (i)

       constituted the best practicable notice; (ii) constituted notice that was reasonably

       calculated, under the circumstances, to apprise members of the Settlement Class of the

       pendency of the litigation, their right to object to the Settlement, and their right to appear

       at the Fairness Hearing; (iii) was reasonable and constituted due, adequate, and sufficient

       notice to all persons entitled to notice; and (iv) met all applicable requirements of the

       Federal Rules of Civil Procedure and any other applicable law;

               D.        Whether Class Counsel adequately represented the Settlement Class for

       purposes of entering into and implementing the Settlement Agreement; and

               E.        Whether the application for payment of attorneys’ fees and expenses to

       Class Counsel, and for Incentive Awards to Plaintiffs, should be approved.

       5.      Class Notice. A form of Class Notice is attached to Plaintiffs’ Motion for

Preliminary Approval. With respect to such form of Class Notice, the Court finds that such form

fairly and adequately:

                                                 5
Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 6 of 11 PageID #:4467




           A.      Describes the terms and effect of the Settlement Agreement;

           B.      Notifies the Settlement Class that Class Counsel’s attorneys’ fees and

    expenses, and any Incentive Awards to Named Plaintiffs, will be paid according to §

    8.1.4 of the Settlement Agreement;

           C.      Gives notice to the Settlement Class of the time and place of the Fairness

    Hearing;

           D.      Advises members of the Settlement Class that they do not have the right to

    opt out of the Settlement Class;

           E.      Advises members of the Settlement Class of the binding effect of a

    judgment on members of the Settlement Class; and

           F.      Describes how the recipients of the Class Notice may object to any of the

    relief requested. The Court directs that:

                   i.      No later than sixty (60) days prior to the Fairness Hearing, the Class

           Notice, with such non-substantive modifications thereto as may be agreed upon by

           the Parties, shall be sent to each Person within the Settlement Class who can be

           identified by the Plans’ current record-keeper. Such notice shall be in a form that

           the Parties have deemed to be cost effective, sent to the last known address for

           members of the Settlement Class. Plaintiffs will pay the cost for notice to the

           Settlement Class as part of the settlement administration.

                   ii.     No later than sixty (60) days prior to the Fairness Hearing, Class

           Counsel shall cause the Settlement Agreement and the Class Notice to be published

           on the websites identified in the Class Notice.

                   iii.    At or before the Fairness Hearing, Class Counsel shall file with the

           Court a proof of timely compliance with the foregoing Class Notice mailing and

           publication requirements.



                                                6
  Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 7 of 11 PageID #:4467




                       iv.     By no later than forty-five (45) days before the Fairness Hearing,

                Class Counsel shall file motions for final approval of the Settlement, attorneys’ fees

                and expenses, and Incentive Awards to the Named Plaintiffs.

                       v.      Seven (7) days prior to the Fairness Hearing, Class Counsel shall

                file a reply in support of the motions for final approval of the Settlement, attorneys’

                fees and expenses, and Incentive Awards to the Named Plaintiffs; the Parties must

                also respond to any comments or objections to the Settlement.

       6.       Objections to Settlement. Any member of the Settlement Class who wishes to
object to the fairness, reasonableness, or adequacy of the Settlement, to any term of the Settlement

Agreement, to the application for payment of attorneys’ fees and expenses, or to the application

for Incentive Awards for the Named Plaintiffs, may timely file an Objection in writing no later

than twenty-eight (28) days prior to the Fairness Hearing. All written objections and supporting

papers must: (1) clearly identify the case name and number “Owens et al. v. St. Anthony’s Med.

Ctr., et al., Case No. 1:14-cv-04068;” (2) be filed with the Court and postmarked and mailed or

faxed to Class Counsel and Defendants’ Counsel at the addresses below on or before twenty-eight

(28) days before the Fairness Hearing; (3) set forth the objector’s full name, current address, and

telephone number; (4) set forth a statement of the position the objector wishes to assert, including

the factual and legal grounds for the position; (5) set forth the names and a summary of testimony

of any witnesses that the objector might want to call in connection with the Objection; (6) provide

copies of all documents that the objector wishes to submit in support of his/her position; (7) provide

the name(s), address(es) and phone number(s) of any attorney(s) representing the objector; (8)

state the name, court, and docket number of any class action litigation in which the objector and/or

his/her attorney(s) has previously appeared as an objector or provided legal assistance with respect

to an objection; and (9) include the objector’s signature.

       The addresses for filing objections with the Court and service on counsel are as follows:

To the Court:

                                                  7
  Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 8 of 11 PageID #:4467




      Clerk of the Court
      United States Courthouse
      219 South Dearborn Street
      Chicago, IL 60604



To Class Counsel:


      Karen L. Handorf
      Julie Goldsmith Reiser
      Julie Selesnick
      Jamie Bowers
      COHEN MILSTEIN SELLERS & TOLL, PLLC
      1100 New York Ave., NW, Suite 500 West
      Washington, DC 20005
      Fax: (202) 408-4699


      Lynn Lincoln Sarko
      KELLER ROHRBACK L.L.P.
      1201 Third Avenue, Suite 3200
      Seattle, WA 98101-3052
      Fax: (206) 623-3384


      Ron Kilgard
      KELLER ROHRBACK L.L.P.
      3101 North Central Ave., Suite 1400
      Phoenix, AZ 85012
      Fax: (206) 248-2822



To Defendants’ Counsel:



      René Thorne
      Charles F. Seemann III
      Jackson Lewis P.C.
      650 Poydras Street, Suite 1900
      New Orleans, LA 70130
      Fax: (504) 208-1759



                                            8
  Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 9 of 11 PageID #:4467




       —and—

       Neil H. Dishman
       Sarah J. Gasperini
       Jackson Lewis P.C.
       150 N. Michigan Ave., Suite
       2500
       Chicago, IL 60601

       Any notice(s) to FAI and/or FHC must also be delivered to:

       Bradford D. Roth
       Daniel Broderick, Jr.
       Cassiday Schade LLP
       222 W. Adams Street
       Suite 2900
       Chicago, IL 60606




       If an objector hires an attorney to represent him or her for the purposes of making such

objection pursuant to this paragraph, the attorney must both effect service of a notice of

appearance on counsel listed above and file it with the Court by no later than twenty-eight (28)

days before the date of the Fairness Hearing. Any member of the Settlement Class or other Person
who does not timely file and serve a written objection complying with the terms of this paragraph

shall be deemed to have waived and shall be foreclosed from raising any objection to the

Settlement, and any untimely objection shall be barred.

       7.      Appearance at Fairness Hearing. Any objector who files and serves a timely,

written objection in accordance with paragraph 6 above, may also appear at the Fairness Hearing

either in person or through counsel retained at the objector’s expense. Objectors or their attorneys

intending to appear at the Fairness Hearing must effect service of a notice of intention to appear

setting forth, among other things, the name, address, and telephone number of the objector (and,




                                                 9
 Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 10 of 11 PageID #:4467




       8.      if applicable, the name, address, and telephone number of the objector’s attorney)

on Class Counsel and on the Defendants’ counsel (at the addresses set out above). The objector

must also file the notice of intention to appear with the Court by no later than twenty-one (21) days

before the date of the Fairness Hearing. Any objector who does not timely file and serve a notice

of intention to appear in accordance with this paragraph shall not be permitted to appear at the

Fairness Hearing, except for good cause shown.

       9.      Notice Expenses. The expenses of printing and mailing all notices required hereby

shall be paid by Plaintiffs as provided in § 10.15 of the Settlement Agreement.

       10.     Service of Papers. Defendants’ counsel and Class Counsel shall promptly furnish
each other with copies of any and all objections that come into their possession.

       11.     Termination of Settlement. This Order shall become null and void, and shall be

without prejudice to the rights of the parties, all of whom shall be restored to their respective

positions existing immediately before this Court entered this Order, if the Settlement is terminated

in accordance with the Settlement Agreement. In such event, § 9 of the Settlement Agreement shall

govern the rights of the parties.

       12.     Use of Order. In the event this Order becomes of no force or effect, it shall not be

construed or used as an admission, concession, or declaration by or against the Defendants, the

Plaintiffs or the Settlement Class.

       13.     Continuance of Hearing. The Court may continue the Fairness Hearing without

further written notice.




                                                 10
    Case: 1:14-cv-04068 Document #: 300 Filed: 04/16/19 Page 11 of 11 PageID #:4467




14.       The Court sets the following schedule for the Fairness Hearing:




    Event                                             Time for Compliance
    Deadline for CAFA Notice                          April 22, 2019
    Deadline for Mailing of Class Notice and          June 14, 2019
    Posting Class Notice to Website
    Deadline for Filing Plaintiffs’ Motion for        June 28, 2019
    Final Approval, Attorneys’ Fees and
    Expenses, and Incentive Fees for Plaintiffs
    Deadline for the Settlement Class to              July 17, 2019
    Comment upon or Object to the Proposed
    Settlement
    Deadline for Filing Plaintiffs’ Reply in          August 7, 2019
    Support of Motion for Final Approval,
    Attorneys’ Fees and Expenses, and Incentive
    Fees for Named Plaintiffs, and for the Parties
    to Respond to Any Comments or Objections
    Proposed Fairness Hearing                         August 14, 20192




DATED this 16th day of April 2019.




                                                ______________________________________
                                                Sharon Johnson Coleman
                                                UNITED STATES DISTRICT JUDGE




2
  Pursuant to the U.S. Class Action Fairness Act of 2005, 28 U.S.C. § 1715(d), the date of the
Fairness Hearing must be at least 90 days after notices are served on the appropriate state and
federal officials.
                                                     11
